NO. 2837O

IN THE SUPREME COURT OF THE STATE OF HAWA

 

OZ‘UlAW 6ZHWHGWZ

"“§
STATE oF HAwArI, Respondent/P1aintiff-Appe11Ye,
VS.

JING HUA XIAO, Petitioner/Defendant-Appellant.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(HPD CR. NO. 06-295746)

ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Moon, C.J., for the courtH

Petitioner/defendant-appellant Jing Hua Xiao'S

application for writ of certiorari, filed on March l, 2010 is

hereby accepted.

DATED: Honolu1u, HawaiHH March 29, 2010.

FOR THE COURT:

 

1 ConSidered by: Moon, C.J., Nakayama, Ac0ba, Duffy,
JJ.

and Recktenwald,

“Y
~===~